Order entered April 25, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00206-CV

                     EAGLE REMODEL LLC, Appellant

                                        V.

            CAPITAL ONE FINANCIAL CORPORATION D/B/A
                    CAPITAL ONE BANK, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02277

                                     ORDER

      On April 21, 2022, counsel for appellant filed a letter informing the Court

that the reporter’s record is incomplete because only the record from one of five

requested hearings has been filed.     Accordingly, we ORDER Gina Udall, as

former Official Court Reporter for the 160th Judicial District Court and Brooke

Wagner, as current Official Court Reporter for the 160th Judicial District Court, to

ensure that the records from the hearings conducted on (1) January 27, 2021, (2)

June 4, 2021, (3) July 21, 2021, and (4) December 2, 2021 be filed on or before
MAY 6, 2022.1 Appellant’s brief on the merits will be due within thirty days after

the reporter’s record is complete.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Wagner; Ms. Udall; Tenesa Shaw, Official Court Reporter for the 192nd Judicial

District Court; and, all parties.



                                                       /s/     BONNIE LEE GOLDSTEIN
                                                               JUSTICE




1
  In the April 21 letter, counsel for appellant states the June 4, July 21, and December 2 hearings were
recorded by Ms. Udall and the January 27 hearing was recorded by Ms. Tenesa Shaw. Counsel also states
that the three hearings recorded by Ms. Udall have been prepared.